Name: Commission Regulation (EC) No 3014/95 of 19 December 1995 opening and providing for the administration of certain tariff quotas for 1996 for products falling within CN codes 0714 10 91, 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand
 Type: Regulation
 Subject Matter: tariff policy;  cooperation policy;  plant product
 Date Published: nan

 No L 314/18 EN Official Journal of the European Communities 28 . 12. 95 COMMISSION REGULATION (EC) No 3014/95 of 19 December 1995 opening and providing for the administration of certain tariff quotas for 1996 for products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in certain third countries other than Thailand THE COMMISSION OF THE EUROPEAN COMMUNITIES, maintained ; whereas it is therefore necessary to open quotas for 1996 ; Having regard to the Treaty establishing the European Community, whereas importation of products falling within CN codes 071410 91 , 0714 10 99, 0714 90 11 and 0714 90 19 is subject to presentation of an import licence for which common detailed rules of application are laid down in Commission Regulation (EEC) No 3719/88 (4), as last amended by Regulation (EC) No 2137/95 (*) ; whereas Commission Regulation (EC) No 11 62/95 j6), as last amended by Regulation (EC) No 2916/95 f), lays down special detailed rules for the application of the system of licences for cereals and rice ; Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 1863/95 (2), and in particular Article 12 (4) thereof, Whereas the usual additional procedures for the manage ­ ment of such quotas, relating in particular to the submis ­ sion of applications, issue of licences, and monitoring of imports should be applied ; Whereas the Community has undertaken, within the framework of the Uruguay Round multilateral trade nego ­ tiations (3), to open certain annual tariff quotas for products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19 originating in Indonesia, in other contracting parties to the World Trade Organization (WTO) other than Thailand, in the People's Republic of China and in certain other non-member countries of the WTO other than China ; whereas under those quotas the customs duty is limited to 6 % ad valorem ; whereas those quotas are to be opened and administered by the Commission : Whereas, in particular, the origin of the products should be ensured by providing that the issue of import licences be subject to the presentation of certificates of origin issued by the countries concerned ; whereas, however, certificates of origin should not be required for products originating in the People's Republic of China ; Whereas, for the sake of sound management of the import arrangements in question, an application for a licence may not concern a quantity in excess of the quan ­ tity entered on the document certifying loading and ship ­ ment to the Community ; whereas a maximum quantity per application should also be laid down in certain cases, and it should be stipulated that in no case may applica ­ tions cover a quantity greater than the quantity for which the aforementioned proof is provided ; Whereas it is necessary to maintain a system of adminis ­ tration which ensures that only products originating in the Republic of Indonesia and the People's Republic of China can be imported under the quotas allocated to those countries ; whereas, as a result, the issue of import licences should continue to be subject to the presentation of export licences issued by the authorities of those two countries, specimens of which have been sent to the Commission ; whereas, as regards products originating in Vietnam, in accordance with the practice followed for several years, import licence applications are subject, in addition to other provisions, to presentation of a certifi ­ cate issued on the initiative of the exporting country ; Whereas, in cases where the quantities actually unloaded are slightly in excess of the quantities given in the import licences, measures to ensure the release for free circula ­ tion of the surplus quantities should be adopted if the country of origin of the products is able to guarantee that the formalities needed for this purpose can be executed ; whereas Indonesia and China appear able to meet this condition ; Whereas, since the importation of the products concerned onto the Community market has traditionally been admi ­ nistered on a calendar-year basis, that system should be (4) OJ No L 331 , 2. 12. 1988 , p. 1 . Is) OJ No L 214, 8 . 9 . 1995, p. 21 . ( «) OJ No L 117, 24. 5. 1995, p. 2. (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 179, 29. 7. 1995, p. 1 . h) OJ No L 336, 22. 12. 1994, p. 1 . 0 OJ No L 305, 19. 12. 1995, p. 53 . 28 . 12. 95 EN Official Journal of the European Communities No L 314/ 19 Whereas the adoption of this Regulation renders Regula ­ tions (EEC) No 3936/92 0, (EEC) No 3855/89 (2), as last amended by Regulation (EEC) No 483/93 (3), and (EEC) No 3858/89 (4), as last amended by Regulation (EEC) No 482/93 no longer applicable ; whereas they should therefore be repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : dance with the specimen in Annex I ; however, such a certificate shall not be necessary for imports of products originating in the People's Republic of China referred to in Article 1 (3); (b) they are accompanied by proof, in the form of copy of the bill of lading, that the goods have been loaded in the third country of origin and are being transported to the Community by the vessel mentioned in the application, and, where the third country does not have direct access to the sea, an international transport document certifying transport of the goods from the country of origin to the port of shipping is also provided ; (c) for products originating in Indonesia and China, they are accompanied by the respective export licence referred to in Title II issued by the authorities of those countries, duly completed, in accordance with the specimen in Annexes II and III. The original of the licence shall be kept by the authority issuing the import licence. However, where the import licence application concerns only part of the quantity indi ­ cated on the export licence, the issuing authority shall indicate on the original the quantity in respect of which the original was used and, after stamping it, shall return the original to the party concerned. Only the quantity indicated in Section 7 of the export licence in the case of Indonesian exports and in Section 9 of the export licence in the case of Chinese exports respectively shall be taken into consideration for the purposes of issuing the import licence ; (d) they relate to a quantity which does not exceed the quantity indicated in the documents referred to in points (a), (b) and (c). 2 . Applications for import licences for the purposes of the release for free circulation of products of a kind used for human consumption falling within CN codes 0714 10 91 and 0714 90 11 may not relate to a quantity in excess of 150 tonnes per interested party acting on their own account. TITLE I Quotas Article 1 For the period 1 January to 31 December 1996 the following tariff quotas are hereby opened for the import of products falling within CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19, at a customs duty rate of 6 % ad valorem : 1 . a quota of 825 000 tonnes for the products in question originating in the Republic of Indonesia ; 2 . a quota of 145 590 tonnes for the products in question originating in other member countries of the World Trade Organization (WTO) other than Thailand ; 3 . a quota of 350 000 tonnes for the products in question originating in the Peoples Republic of China ; 4. a quota of 32 000 tonnes for the products in question originating in other non-member countries of the WTO other than China, of which 2 000 tonnes shall be reserved for the importation products of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kilograms, either fresh and whole or without skin and frozen, whether or not sliced. Article 2 For the purposes of the release for free circulation of the products referred to in Article 1 , import licence applica ­ tions shall be lodged in any Member State and licences issued shall be valid throughout the Community. The fourth indent of Article 5 (1 ) of Regulation (EEC) No 3719/88 shall not apply. Article 3 1 . Import licence applications shall be admissible if : (a) they are accompanied by the original of a certificate drawn up by the competent authorities of the country concerned certifying the origin of the goods, in accor ­ TITLE II Export licences Article 4 1 . Export licences issued by the authorities of the Republic of Indonesia and the People's Republic of China shall be printed in English . 2. The original and copies thereof shall be completed in typescript or by hand. In the latter case, they must be completed using ink and block capitals. 3 . Each export licence shall bear a preprinted serial number ; in its uppermost section it shall also bear a licence number. The copies shall bear the same numbers as the original. (') OJ No L 398 , 31 . 12. 1992, p. 21 . P) OJ No L 374, 22. 12. 1989, p. 22. h) OJ No L 51 , 3 . 3. 1993, p. 17. ( «) OJ No L 374, 22. 12. 1989, p. 37.h OJ No L 51 , 3 . 3. 1993, p. 16. No L 314/20 EN Official Journal of the European Communities 28 . 12. 95 Article 5 1 . Export licences issued from 1 January to 31 December 1996 shall be valid for 120 days from the date of issue. The date of issue of a licence shall count as part of its period of validity. Licences shall not be valid unless their sections are duly completed and they are authenticated as indicated on them. Quantities must be given in figures and in words . 2. Export licences are duly authenticated when they indicate the date of issue and bear the stamp of the issuing authority and the signature of the persons autho ­ rized to sign them. Article 7 1 . Notwithstanding Article 10 of Regulation (EC) No 1162/95, the security against import licences shall be ECU 20 per tonne . However, in the case of products originating in the People's Republic of China, the security shall be ECU 5 per tonne. 2 . If, pursuant to Article 8 (4), the quantity in respect of which the licence is issued is less than the quantity in respect of which it was applied for, the security corres ­ ponding to the difference shall be released. 3 . The fourth indent of Article 5 ( 1 ) of Regulation (EEC) No 3719/88 shall not apply. TITLE III Import licences Article 6 Licence applications and licences shall indicate : (a) in Section 8 , the third country in which the product concerned originated. Importation from that country shall be obligatory ; (b) in Section 24, one of the following entries :  Derechos de aduana limitados al 6 % ad valorem [Reglamento (CE) n ° 3014/95],  Toldsatsen begrÃ ¦nses til 6 % af vÃ ¦rdien (Forordning (EF) nr. 3014/95),  BeschrÃ ¤nkung des Zolls auf 6 % des Zollwerts (Verordnung (EG) Nr. 3014/95),  Ã ¤Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ Ã  Ã ´Ã ±Ã Ã ¼Ã Ã  Ã ºÃ ±Ã ' Ã ±Ã ½Ã Ã Ã ±Ã Ã ¿ Ã Ã Ã ¹Ã ¿ 6 % Ã ºÃ ±Ã ' Ã ±Ã ¾Ã ¯Ã ± [Ã Ã ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã Ã  (Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 3014/95], Article 8 1 . Licence applications shall be lodged with the competent authorities of the Member States between Monday and Wednesday each week, up to 1 p.m. However, the first day each year for lodging applications shall be the first working day in January. 2 . For products originating in Indonesia or China, licence applications may relate to imports to be carried out the following year if they are submitted during December on the basis of an export licence issued by the Indonesian or Chinese authorities for the year in ques ­ tion . 3 . Member States shall notify to the Commission by telefax or fax on the day following the day on which applications are lodged, and not later than 1 p.m. on the Thursday following the deadline for lodging applications laid down in the first subparagraph of paragraph 1 , the following particulars in respect of each application :  the country of origin of the product,  the quantity in respect of which the import licence is applied for,  the name of the applicant,  the number of the certificate of origin submitted and the total quantity entered in the original document or an extract thereof,  the name of the vessel entered in Section 20,  for products originating in Indonesia or China, the number of the Indonesian or Chinese export licence indicated in the uppermost section of the licence . 4 . The Commission shall determine and notify to the Member States by telex or fax not later than the fourth working day following the day on which applications are lodged the extent to which licence applications are to be accepted. 5 . Member States may issue the import licences as soon as they receive notification from the Commission .  Customs duties limited to 6 % ad valorem (Regula ­ tion (EC) No 3014/95),  Droits de douane limitÃ ©s Ã 6 % ad valorem [RÃ ¨gle ­ ment (CE) n0 3014/95],  Dazi doganali limitati al 6 % ad valorem [Regola ­ mento (CE) n . 3014/95],  Douanerechten beperkt tot 6 % ad valorem (Verorde ­ ning (EG) nr. 3014/95),  Direitos aduaneiros limitados a 6 % ad valorem [Regulamento (CE) n? 3014/95],  Arvotulli rajoitettu 6 prosenttiin [asetus (EY) N:o 3014/95],  Tullsatsen begrÃ ¤nsad till 6 % av vÃ ¤rdet (FÃ ¶rordning (EG) nr 3014/95) (c) in Section 20 , the name of the vessel in which the goods are being or have been shipped to the Commu ­ nity, the number of the certificate of origin submitted and, in the case of products originating in Indonesia or China, the number and date of the Indonesian or Chinese export licence respectively. 28 . 12. 95 EN Official Journal of the European Communities No L 314/21 However, import licences for products originating in Indonesia or China in respect of which applications are lodged in December for the following year shall not be issued before the first working day in January of the year in question. Article 9 Subject to Article 10 (2) and notwithstanding Article 8 (4) of Regulation (EEC) No 3719/88 , the quantity released into free circulation may not exceed the quantity indi ­ cated in Sections 17 and 18 of the import licence ; to that end the figure 0 shall be entered in Section 19 of the licence . release for free circulation is to take place of a supple ­ mentary import licence for the excess quantity in ques ­ tion. Application for this licence shall not be subject to the lodging of a security against the licence as provided for in Article 14(2) of Regulation (EEC) No 3719/88 and Article 7 of this Regulation . This licence shall be issued under the terms of Article 8 on presentation of one or more new export licences issued by the Indonesian autho ­ rities for the excess quantity in question. The supplemen ­ tary import licence shall contain one of the following entries in Section 20 : 'Licence for additional quantity, Article 10 (2) of Regulation (EC) No 3014/95'. The security shall be forfeit in respect of quantities for which a supplementary import licence is not presented within four months, except in cases of force majeure; from the date on which the declaration for release for free circulation referred to in the first subparagraph is accepted. Once the supplementary import licence has been processed and stamped by the competent authority when the security is released, the licence shall be returned to the issuing authority as soon as possible. 3 . Application of paragraphs 1 and 2 may not result in importation of quantities of goods exceeding the overall quota authorized for the year. If, when a supplementary import licence is issued, it is found that the overall quota has been exceeded, the quantity covered by the supple ­ mentary licence shall be deducted from the overall quota authorized for the following year. Article 10 1 . In the case of products originating in Indonesia, once it has been verified that the quantities actually unlo ­ aded for a given consignment are in excess of those covered by the import licence(s) issued for that consign ­ ment, the competent authorities which issued the licence(s) concerned shall, at the request of the importer, notify the Commission by telex or fax as quickly as possible, on a case-by-case basis, of the Indonesian export licence numbers), the import licence numbers), the excess quantity and the name of the vessel . The Commission shall contact the Indonesian authorities with a view to the issue of new export licences. Pending their preparation, the surplus quantities may not be released for free circulation as long as the new import licences for the quantities in question cannot be presented. The new import licences shall be issued under the terms laid down in Article 8 . 2. However, notwithstanding paragraph 1 , where the quantities unloaded are not more than 2 % in excess of the quantities covered by the import licences issued corresponding to the export licences granted for the vessel concerned, the competent authorities in the Member State where release for free circulation is to take place shall , at the request of the importer, authorize the release for free circulation of the excess quantities provided that the importer pays a customs duty limited to 6 % ad valorem and lodges security for an amount equal to the difference between the full duty and that paid. The Commission, on receipt of the information referred to in the first subparagraph of paragraph 1 , shall contact the Indonesian authorities with a view to the issue of new export licences. The security shall be released on presentation to the competent authorities of the Member State in which Article 11 The quantities of products to which each import licence issued relates shall be deducted from the overall quota for the year of issue of those licences. Licences issued pursuant to this Regulation shall be valid throughout the Community for 60 days from the date of actual issue. However, licences issued for products originating in Indo ­ nesia or China shall be valid up to the last day of validity of the export licence plus 30 days. Article 12 Regulations (EEC) No 3963/92, (EEC) No 3855/89 and (EEC) No 3858/89 are hereby repealed. Article 13 This Regulation shall enter into force on 1 January 1996. No L 314/22 EN Official Journal of the European Communities 28 . 12. 95 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1995. For the Commission Franz FISCHLER Member of the Commission ANNEX I 1 . Consignor CERTIFICATE OF ORIGIN for imports of agricultural products into the European Community No ORIGINAL 2. Consignee (optional ) 3. ISSUING AUTHORITY 4. Country of origin NOTES A. The certificate must be completed in typescript or by means of a mechanical data-processing system , or similar procedure . B. The original of the certificate must be lodged together with the declaration of release for free circulation with the relevant customs office in the Community. 5. Remarks 6. Item number  Markings and numbers  Number and kind of packages  Description of goods 7 . Gross and net mass (kg ) 8. THIS IS TO CERTIFY THAT THE ABOVE PRODUCTS ORIGINATE IN THE COUNTRY INDICATED IN BOX 4 AND THAT THE INDICATIO Place and date of issue Signature NS IN BOX 5 ARE CORRECT. Issuing authority's stamp 9. RESERVED FOR THE CUSTOMS AUTHORITIES IN THE COMMUNITY class="page"> ANEXO II  BILAG II  ANHANG II  IJAPAPTHMA II  ANNEX II  ANNEXE II  ATLEGATO II  BITLAGE II  ANEXO II  LUTE II  BILAGA II SERIAL No ORIGINAL DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA EXPORT CERTIFICATE EXPORT CERTIFICATE No EXPORT PERMIT No 1 EXPORTER (NAME, ADDRESS AND COUNTRY) 2 . FIRST CONSIGNEE (NAME, ADDRESS AND COUNTRY) NAME NAME ADDRESS ADDRESS COUNTRY COUNTRY 3 . SHIPPED PER 5 . COUNTRY/COUNTRIES OF DESTINATION IN EC 4 . EXPECTED TIME OF ARRIVAL 6 . TYPE OF MANIOC PRODUCTS I 7 . WEIGHT (TONNES) I 8 . PACKING SHIPPED WEIGHT CN CODE 07141010 CN CODE 0714 10 91 CN CODE 0714 10 99 IN BULK BAGS OTHERS ESTIMATED NET WEIGHT WE HEREBY CERTIFY THAT THE ABOVEMENTIONED PRODUCTS ARE PRODUCED IN AND ARE EXPORTED FROM THAILAND DEPARTMENT OF TRADE OF THE REPUBLIC OF INDONESIA DATE NAME AND SIGNATURE OF AUTHORIZED OFFICIAL AND STAMP THIS CERTIFICATE IS VALID FOR 120 DAYS FROM THE DATE OF ISSUE I FOR USE OF EC AUTHORITIES: class="page"> ANEXO III  BILAG III  ANHANG III  nAPAPTHMA III  ANNEX III  ANNEXE III  ALLEGATO III  BIJLAGE III  ANEXO III  LIITE III  BILAGA III People 's Republic of China 1 . Exporter (name, full address , country) China National Native Produce &amp; Animal By-Products Import &amp; Export Corporation Branch China 2. No 3. Quota, year 4. First consignee (name , full address, country) EXPORT CERTIFICATE (Manioc falling wthin CN codes 0714 10 91 , 0714 10 99, 0714 90 11 and 0714 90 19) 5 . Country of origin CHINA 6 . Country of destination EC 7. Place and date of shipment  Means of transport  Shipped by ( name of vessel ) 8 . Descriptions of goods:  Type of products: Ã  Pellets Ã  Chips Ã  Others  Packaging : Ã  In bulk Ã  Bags Ã  Others 9. QUANTITY Metric tonne (Net shipped weight) 10. Competent authority (name , address, country) Imp/Exp Department Ministry of Foreign Economic Relations and Trade , People's Republic of China 2 , Dong Chang An Street , Beijing , China Date : Signature : Stamp: For use of EC authorities This certificate is valid for 120 days from the date of issue class="page"> </body></html>